         Case 1:21-mj-00229-ZMF Document 14 Filed 05/03/21 Page 1 of 4




                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA                     :
                                             :
               v.                            :      CRIMINAL NO. 1:21-MJ-229-ZMF
                                             :
ZACHARY WILSON,                              :
                                             :
                      Defendant.             :


                                     NOTICE OF FILING

       The Government requests that the attached discovery letter, dated May 3, 2021, be made

part of the record in the above-captioned case.

                                             Respectfully submitted,

                                             CHANNING D. PHILLIPS
                                             ACTING UNITED STATES ATTORNEY


                                             ________________________________
                                             JACOB J. STRAIN
                                             Utah Bar No. 12680
                                             Assistant United States Attorney
                                             U.S. Attorney’s Office for the District of Columbia
                                             555 4th Street, N.W.
                                             Washington, D.C. 20530
         Case 1:21-mj-00229-ZMF Document 14 Filed 05/03/21 Page 2 of 4




                                                 U.S. Department of Justice

                                                 CHANNING D. PHILLIPS
                                                 Acting United States Attorney
                                                 District of Utah


                                                   Judiciary Center
                                                   555 Fourth St. N.W.
                                                   Washington, D.C. 20530


                                         May 3, 2021
Discovery Letter #1

Joanne Slaight, Attorney at Law
400 7th St, NW, Suite 206
Washington, DC 20004

       RE:      U.S. v. Zachary Wilson (1:21-MJ-229-ZMF)

Dear Counsel,

        Pursuant to our discovery obligations, we have provided the following files via USAfx on
May 3, 2021. Note that many of these files and their related physical attachments are currently
being formally processed for discovery by the discovery team assigned to the Capitol Riots
cases. As such, some of the same files will be re-produced with bates-stamps at a later date.

       0176-KC-3375962_0000005.pdf
       0176-KC-3375962_0000005_1A0003825_0000001.msg
       0176-KC-3375962_0000006.pdf
       0176-KC-3375962_0000007.pdf
       0176-KC-3375962_0000008.pdf
       0176-KC-3375962_0000008_1A0003446_0000001.jpeg
       0176-KC-3375962_0000009.pdf
       0176-KC-3375962_0000009_1A0000001_0000001.jpeg
       0176-KC-3375962_0000009_1A0000001_0000002.3gp
       0176-KC-3375962_0000009_1A0000001_0000003.jpg
       0176-KC-3375962_0000009_1A0000001_0000004.pdf
       0176-KC-3375962_0000009_1A0000001_0000005.jpg
       0176-KC-3375962_0000010.pdf
       0176-KC-3375962_0000010_Import.pdf
       0176-KC-3375962_0000011.pdf
       0176-KC-3375962_0000011_Import.msg
       0176-KC-3375962_0000012.pdf
 Case 1:21-mj-00229-ZMF Document 14 Filed 05/03/21 Page 3 of 4




0176-KC-3375962_0000013.pdf
0176-KC-3375962_0000013_1A0000002_0000001.jpg
0176-KC-3375962_0000013_1A0000002_0000002_PHYSICAL.pdf
0176-KC-3375962_0000013_1A0000002_0000003.pdf
0176-KC-3375962_0000015.pdf
0176-KC-3375962_0000015_1A0000001_0000001_PHYSICAL.pdf
0176-KC-3375962_0000015_1A0000001_0000002_PHYSICAL.pdf
0176-KC-3375962_0000017.pdf
0176-KC-3375962_0000017_1A0000002_0000001.pdf
0176-KC-3375962_0000018.pdf
0176-KC-3375962_0000018_1A0000003_0000001.docx
0176-KC-3375962_0000018_1A0000003_0000002.docx
0176-KC-3375962_0000019.pdf
0176-KC-3375962_0000019_1A0000004_0000001.pdf
0176-KC-3375962_0000019_1A0000004_0000002.pdf
0176-KC-3375962_0000019_1A0000004_0000003.pdf
0176-KC-3375962_0000019_1A0000004_0000004.pdf
0176-KC-3375962_0000019_1A0000004_0000005.pdf
0176-KC-3375962_0000020.pdf
0176-KC-3375962_0000022.pdf
0176-KC-3375962_0000022_1A0000006_0000001.pdf
0176-KC-3375962_0000023.pdf
0176-KC-3375962_0000023_1A0000003_0000001_PHYSICAL.pdf
0176-KC-3375962_0000023_1A0000003_0000002_PHYSICAL.pdf
Screenshot_20210125-120703_Messages.jpg
Screenshot_20210125-120851_Messages.jpg
Screenshot_20210125-121149_Messages.jpg
Screenshot_20210125-121155_Messages.jpg
Screenshot_20210125-121200_Messages.jpg
Screenshot_20210125-121206_Messages.jpg
Screenshot_20210125-121210_Messages.jpg
Screenshot_20210125-121217_Messages.jpg
Screenshot_20210125-121223_Messages.jpg
Screenshot_20210125-121232_Messages.jpg
Screenshot_20210125-121240_Messages.jpg
Screenshot_20210125-121248_Messages.jpg
Screenshot_20210125-121255_Messages.jpg
Screenshot_20210125-121304_Messages.jpg
Screenshot_20210125-121308_Messages.jpg
Screenshot_20210125-121316_Messages.jpg
Screenshot_20210125-121322_Messages.jpg
Screenshot_20210125-121329_Messages.jpg
Screenshot_20210125-121337_Messages.jpg
Screenshot_20210125-121345_Messages.jpg
Screenshot_20210125-121352_Messages.jpg
Screenshot_20210125-121359_Messages.jpg
         Case 1:21-mj-00229-ZMF Document 14 Filed 05/03/21 Page 4 of 4




       Screenshot_20210125-121407_Messages.jpg
       Screenshot_20210125-121415_Messages.jpg
       Screenshot_20210125-121425_Messages.jpg
       IMG956237.3gp
       IMG956240.3gp
       IMG_6238.3gp
       IMG_6239.3gp
       IMG_6243.3gp

       We recognize the government’s discovery obligations under Brady v. Maryland, 373 U.S.
83 (1963), its progeny, and Rule 16. We will continue provide timely disclosure if any such
material comes to light. Consistent with Giglio, Ruiz, and 18 U.S.C. § 3500, we will provide
information about government witnesses prior to trial and in compliance with the court’s trial
management order.

        We request reciprocal discovery to the fullest extent provided by Rule 16 of the Federal
Rules of Criminal Procedure, including results or reports of any physical or mental examinations,
or scientific tests or experiments, and any expert witness summaries. We also request that
defendant(s) disclose prior statements of any witnesses defendant(s) intends to call to testify at
any hearing or trial. See Fed. R. Crim. P. 26.2; United States v. Nobles, 422 U.S. 255 (1975). We
request that such material be provided on the same basis upon which the government will
provide defendant(s) with materials relating to government witnesses.

        Additionally, pursuant to Federal Rules of Criminal Procedure 12.1, 12.2, and 12.3, we
request that defendant(s) provide the government with the appropriate written notice if
defendant(s) plans to use one of the defenses referenced in those rules. Please provide any notice
within the time period required by the Rules or allowed by the Court for the filing of any pretrial
motions. We will forward additional discovery as it becomes available. If you have any
questions, please feel free to contact us.


                                              By: /s/ Jacob J. Strain
                                              JACOB J. STRAIN
                                              Assistant United States Attorney
